Case 3:18-cv-07354-WHA Document 282-2 Filed 06/08/20 Page 1 of 3




                 EXHIBIT B
       Case 3:18-cv-07354-WHA Document 282-2 Filed 06/08/20 Page 2 of 3


Hernandez, et al. v. Wells Fargo Bank, N.A.
(Case No. 3:18-cv-07354-WHA)

Exhibit B to Joint Declaration of Michael Schrag and Richard Paul

                                 List of All Depositions
            Role                  Deponant             Location     Date

Wells Fargo 30(b)(6)         Robert Ferguson     Portland             7/10/2019
Wells Fargo Employee         Diane Young         Minneapolis          7/19/2019
Wells Fargo 30(b)(6)         Carmen Bell         San Francisco         8/2/2019
Wells Fargo Employee         Beena Menon         Charlotte            8/21/2019
Wells Fargo Employee         Susan Crawford      Los Angeles         11/14/2019
Wells Fargo Employee         Daniel Pheil        Los Angeles         11/14/2019
Wells Fargo Employee         Kara Reimers        Des Moines          11/20/2019

Defendant Expert             Christopher James   Oakland              1/23/2020
Defendant Expert             Peter Ross          Los Angeles           2/6/2020

Plaintiffs Expert            John Kilpatrick     Seattle               9/9/2019
Plaintiffs Expert            Dan Salah           Oakland              1/17/2020
Plaintiffs Expert            Brian Kelly         Los Angeles           2/4/2020

Named Plaintiff              Debora Granja       San Francisco         6/6/2019
Named Plaintiff              Alicia Hernandez    San Francisco        6/10/2019
Named Plaintiff              Troy Frye           San Francisco        6/11/2019
Named Plaintiff              Brenda Simoneaux    San Francisco        6/12/2019
Named Plaintiff              Russell Simoneaux   San Francisco        6/12/2019
Named Plaintiff              Diane Trevino       San Francisco        6/13/2019
Named Plaintiff              Emma White          San Francisco        6/17/2019
Named Plaintiff              John DeMartino      San Francisco        6/18/2019
Named Plaintiff              Yvonne DeMartino    San Francisco        6/18/2019
Named Plaintiff              Rose Wilson         San Francisco        6/20/2019
Named Plaintiff              Keith Lindner       San Francisco        6/21/2019
Named Plaintiff              Tiffannie Hood      Cincinnati           6/25/2019
Named Plaintiff              Coszetta Teague     Chicago              6/27/2019
Named Plaintiff              George Floyd        Philadelphia          7/2/2019
Named Plaintiff              Cyndi Floyd         Philadelphia          7/2/2019
Named Plaintiff              Sandra Campos       Los Angeles         12/10/2019

CA Putative Class Member     Alfonso Campos      Los Angeles         12/10/2019
CA Putative Class Member     Craig Enis          San Francisco       12/10/2019
CA Putative Class Member     Jerry Dela Cruz     San Francisco       12/10/2019
CA Putative Class Member     Jameel Hayden       Los Angeles         12/11/2019
       Case 3:18-cv-07354-WHA Document 282-2 Filed 06/08/20 Page 3 of 3


CA Putative Class Member   Cathaline Gonzalez   San Francisco           12/11/2019
CA Putative Class Member   Charles Gomez        San Francisco           12/12/2019
CA Putative Class Member   Donna Perreault      San Francisco           12/16/2019
CA Putative Class Member   Scott Seymour        Ridgecrest (by phone)   12/17/2019
CA Putative Class Member   Ruben Gallardo       Fresno (by phone)       12/20/2019
CA Putative Class Member   Kimberly Gladman     Orange County             1/3/2020
CA Putative Class Member   Jason Hewitt         Medford                   1/9/2020
CA Putative Class Member   Martha Montenegro    Los Angeles              1/13/2020
CA Putative Class Member   Derrick Cannon       Riverside                1/13/2020
CA Putative Class Member   Jose Chavez          Los Angeles              1/16/2020
CA Putative Class Member   Joseph Plescia       Los Angeles              1/17/2020
CA Putative Class Member   Anna Schulke         Kansas City              1/22/2020
CA Putative Class Member   Elizabeth Messana    San Francisco            1/24/2020
CA Putative Class Member   Hortensia Torres     Los Angeles              1/28/2020

Plaintiff Therapist        Dino Paris           Portland (by phone)      1/10/2020




                                          2
